Mr. Justice Sheldon delivered the opinion of the Court: The causes of action set forth in the bill were mere legal demands, for the collection of which there was an adequate remedy at law, by an action of assumpsit, as for money paid by Eckert on the account of Dewey at his request. Admitting that the court below had jurisdiction to adjudge the indebtedness, as no objection to it was taken there, or that the court had jurisdiction to enforce a set-off of the claim upon the outstanding note against Eckert, in favor of Dewey, yet that would not justify the decree in respect to the lands described in the bill. Eckert should first have reduced his demand to a judgment before he could come into a court of equity and question the disposition of the debtor’s property, and subject it to the satisfaction of his debt. Unless the creditor has a certain claim upon the property of the debtor, he has no concern with his frauds. Under the circumstances of this case, Eckert might have proceeded by attachment against the property alleged to have been fraudulently conveyed, obtained his judgment, and then gone into equity to remove the conveyance out of the way of his execution, or to subject the property to sale in satisfaction of his judgment. Greenway et al. v. Thomas et al. 14 Ill. 271; Getsler v. Saroni. 18 Ill. 511; Wiggins v. Armstrong 2 Johns. Ch. R. 144; McConnell v. Dickson, 43 Ill. 99. The payments of money by Eckert, alleged in the bill, gave him an action for money paid, but created no lien or trust that authorized a court of equity to render the real estate liable on account thereof, and the court had no power to create a lien beyond the general one which follows from a decree for the payment of money. It could only recognize and enforce a lien created by the acts of the parties, and they created none. Our law does not recognize equitable attachments. Bigelow et al. v. Andress et al. 31 Ill. 323. This proceeding would virtually be one, if it could be sustained as to the lands involved. The decree of the court below is reversed, and the cause remanded for further proceedings in conformity with this opinion. ■ Decree reversed.